DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "high power" in claim 21 is a relative term which renders the claim indefinite.  The term "high power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, a “high power battery” will be met based on the materials of construction and limitations of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, 10, 12, 14, 15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2015/0030931).
Regarding claims 1-3, Takahata discloses a non-aqueous electrolyte secondary battery and negative electrode 50 comprising:
negative electrode current collector 52;
negative electrode active material layer 54 (abstract).
The negative electrode active material layer includes graphite material (a carbon negative active material, para 0058) and a conductive agent (para 0070). The conductive agent includes conductive material with a granular (particle) shape and/or with a fibrous shape (para 0071). The particle shape conductive agent have an average particle diameter of 1.5 µm (para 0176), alternatively, the fibrous conductive agent have an average length of 10-20 µm (para 0175).
Moreover, negative electrode active material 55 is magnetic aligned (para 0022). The degree of orientation of the particles is measured as a ratio between x-ray diffraction intensities of plane (110) representing a non-planar angle according to the alleged invention with respect to graphitic planes (002) and (004), respectively, representing “all angles” according to the alleged invention. Results of measurements are summarized in Table I (also see para 0210-0213) for the ratio of (110/004) and Figure 10 for the ratio (110)/(002), the values of samples 1-3, 5, and 7 in Table 1 ranging from 0.3 to 0.91. Taking into consideration that the degree of divergence (DD) defined by equation 1 is (Ia/Itotal)*100, the values of Table 1 can be recalculated, thus resulting in DD ranging from 0.3/(1+0.3)*100 = 23 to 0.91/(1+0.91)*100 = 48, and 0.8/(1+0.8) = 44 for specific example 7.
The source of x-ray has not been explicitly been specified in Takahata, but does not have any effect on the above results intensities at defined crystal planes are measured in Takahata and 
Regarding claims 5 and 9, Takahata discloses an average fiber diameter of 0.15 µm and a length of 10-20 µm, which results in an aspect ratio of 67-133.
Regarding claims 6 and 10, Takahata discloses flake graphite as active material with a diameter of 1 µm (para 0177) and conductive particles with a diameter of 1.5 µm (para 0176), which based on surface area of a sphere, is about 225%.
Regarding claim 12, Takahata discloses a surface loading of 9 mg/cm2 (para 0192).
Regarding claim 14, Takahata discloses measuring plane (110), (004), and (002), interpreted as peak intensities with peak integral area values.
Regarding claim 15, the ratio I(004)/I(002) may be approximated from the data in Table 1 I(110)/I(004) = 0.3 to 0.91 and Figure 10 I(110)/I(002) = 0.05 to 0.095 and results in a range I(004)/I(002) from around 0.05/0.91 = 0.05 to around 0.095/0.91 = 0.10.
Regarding claim 17, Takahata discloses the graphite material may be artificial graphite (para 0058).
Regarding claim 19, Takahata discloses negative electrode active material layer 54 facing positive electrode 30 and “inactive region” not facing the positive electrode (Fig. 4), with inactive region having a DD value of 44 (see claim 1).
Regarding claims 20 and 21, Takahata further discloses positive electrode 30 and a non-aqueous electrolyte (abstract).


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2015/0030931) in view of evidentiary reference to Imerys: Graphite and Carbon 2018.
Regarding claim 4, Takahata discloses using TIMCAL, KS-4, which has a BET surface area of 26 m2/g.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (US 2015/0030931).
Regarding claims 7 and 11, Takahata discloses flake graphite as active material with a diameter of 1 µm (para 0177) and conductive particles with a diameter 0.3-2 µm (para 0072), which would overlap Applicant’s claimed volume ratio of 1.5 or less and 0.005-1.5%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited volume ratio because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 16, the ratio I(004)/I(002) may be approximated from the data in Table 1 I(110)/I(004) = 0.3 to 0.91 and Figure 10 I(110)/I(002) = 0.05 to 0.095 and results in a range I(004)/I(002) from around 0.05/0.91 = 0.05 to around 0.095/0.91 = 0.10, which overlaps Applicant’s claimed range of 0.04 to 0.07. See MPEP 2144.05.



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (US 2015/0030931) in view of Haug et al. (US 2002/0119371).
Regarding claims 4 and 8, Takahata teaches conductive material 57 may be a carbon powder such as various carbon blacks (para 0075); however, does not teach a surface area of 100-1,400 m2/g.
Haug, directed to fabricating electrodes, teaches suitable carbon blacks have a BET surface area of about 50-500 m2/g (para 0023), which overlaps Applicant’s claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior for an express teaches of an inherent value, that Takahata is otherwise silent to, used for the same. See MPEP 2144.05.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (US 2015/0030931) in view of Yim et al. (J. Mater. Chem. A, 2013, 1, 8234).
Regarding claim 18, Takahata does not further teach silicon.
Yim, directed to anode composites, teaches a silicon-graphite composite.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise silicon, which has a high theoretical capacity (Intro.) and silicon–graphite composite anodes for Li-ion batteries with a very low amount of silicon (5 wt%) showed much higher capacity than commercially available graphite (Conclusion).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Takahata, the closest prior art, fails to teach the recited peak intensities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723